FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

JANELLE DIETRICH,                         
                Plaintiff-Appellant,
                v.                                No. 06-17135
                                                    D.C. No.
JOHN ASCUAGA’S NUGGET;
MICHELLE MALCHOW; LARRY                          CV-04-00468-
HARVEY; CITY OF SPARKS; SPARKS                     BES(VPC)
POLICE; OFFICER POTTER; and                        OPINION
OFFICER MIKE CARDELLA,
             Defendants-Appellees.
                                          
         Appeal from the United States District Court
                  for the District of Nevada
         Brian E. Sandoval, District Judge, Presiding

                    Argued June 10, 2008
                 Submitted November 20, 2008
                   San Francisco, California

                     Filed December 1, 2008

      Before: J. Clifford Wallace and Susan P. Graber,
    Circuit Judges, and Robert J. Timlin,* District Judge.

                    Opinion by Judge Graber




  *The Honorable Robert J. Timlin, United States District Judge for the
Central District of California, sitting by designation.

                                15849
15852       DIETRICH v. JOHN ASCUAGA’S NUGGET


                      COUNSEL

Martin G. Crowley, American Legal Services, Reno, Nevada,
for the plaintiff-appellant.
              DIETRICH v. JOHN ASCUAGA’S NUGGET             15853
Stanley H. Brown, Jr., Reno, Nevada, and Nicholas F. Frey
and Stephen S. Kent, Woodburn and Wedge, Reno, Nevada,
for the defendants-appellees.


                           OPINION

GRABER, Circuit Judge:

   Every year, thousands of people attend the “Best in the
West Nugget Rib Cook-Off,” a multi-day event in downtown
Sparks, Nevada. In 2002, Plaintiff Janelle Dietrich attended
the event and attempted to register voters and to gather signa-
tures for a political petition. Her activities prompted two inci-
dents that resulted in the filing of this action.

   On the first day, a police officer ordered Plaintiff to move
to another location, under threat of arrest if she refused to do
so. After 30 minutes at the new location she left, but quickly
contacted the American Civil Liberties Union and one of the
event’s organizers. She was allowed by the event’s organizer
to return the next morning and to conduct her political activi-
ties for the remaining days of the event at the original location
and a second satisfactory location. On the third day, however,
a second police officer cited her for a traffic violation, alleg-
edly in retaliation for publicity about her first-day activities in
a local newspaper.

   Plaintiff filed suit under 42 U.S.C. § 1983, alleging viola-
tions of her First Amendment right to free speech and naming
as defendants the police officers, the event’s organizers, the
Sparks Police Department, and the City of Sparks. The district
court held that no constitutional violations had occurred and
granted summary judgment to all Defendants. We affirm in
part, reverse in part, and remand for further proceedings.
15854          DIETRICH v. JOHN ASCUAGA’S NUGGET
        FACTUAL AND PROCEDURAL HISTORY

   Defendant John Ascuaga’s Nugget (“Nugget”), a private
business that operates primarily in Sparks, Nevada, hosts the
annual Best in the West Nugget Rib Cook-Off. The 2002
Cook-Off (“Cook-Off”) lasted four days: Thursday, August
29, through Sunday, September 1.1 The event occurred on
Victorian Square, a downtown public area. Pursuant to local
regulations, Nugget had applied for, and received, a Special
Event Permit for the Cook-Off from Defendant City of
Sparks. The permit application stated that it would be neces-
sary to close certain city streets and sidewalks in and around
Victorian Square.

   At the time of the Cook-Off, Plaintiff was a volunteer for
a local political organization, Citizens for the Right to Vote
(“Citizens group”). The organization was created in an effort
to recall four city council members of the neighboring city of
Reno, Nevada. Part of the organization’s efforts included
gathering signatures for a recall petition and registering vot-
ers, and the organization decided to conduct those activities
at the Cook-Off.

   On Thursday, Plaintiff and other volunteers arrived at the
Cook-Off and set up a table on the public sidewalk at Victo-
rian and 14th streets. Defendant Michelle Malchow, an
employee of Nugget, approached the group and insisted that
they leave. Malchow told the group that, because Nugget had
a permit covering the sidewalk in question, the sidewalk was
no longer public. The group refused to leave, and Malchow
summoned Defendant Sparks Police Officer Mike Cardella.
Officer Cardella told the group that, if they did not move to
another location, they would be arrested.
  1
   Because all events took place over those four days, we will refer to
days of the week instead of calendar dates.
              DIETRICH v. JOHN ASCUAGA’S NUGGET           15855
   Officer Cardella then escorted the group, including Plain-
tiff, to another public sidewalk, outside the boundaries of the
Cook-Off, approximately a block and a half away. Plaintiff
testified at her deposition that there were no passersby at the
new location and that the group was therefore unable to col-
lect any signatures. After 30 minutes, Plaintiff gave up and
went home.

   On Friday morning, the Citizens group contacted the Amer-
ican Civil Liberties Union and Defendant Larry Harvey, vice-
president of Nugget. Harvey assured the members of the Citi-
zens group that they could return to their original location as
long as they did not impede pedestrian traffic or pose a safety
risk. The Citizens group returned to the original location and
a second satisfactory location at the Cook-Off. The organiza-
tion successfully gathered signatures and registered voters at
those two locations for the rest of the long weekend without
incident (other than Plaintiff’s traffic citation, discussed
below). Plaintiff worked at the original location for three days
—Friday, Saturday, and Sunday.

   On Friday evening, a local newspaper ran a front page arti-
cle titled “Victorian stage for petition standoff: Group seeking
petition signatures and registering voters forced to leave city
street.” On Saturday, Plaintiff drove her pickup truck, loaded
with the organization’s signs and table, to the petitioning and
registration location. In order to reach the drop-off point,
Plaintiff passed a barricade with a “road closed” sign. Mal-
chow and police officers, including Defendant Sparks Police
Officer Potter, approached Plaintiff after she arrived at the
drop-off point. Officer Potter cited her for failing to obey a
traffic device, despite her explanation that a fire officer had
allowed her to pass beyond the barricade. Plaintiff parked her
truck elsewhere and then rejoined the organization’s petition-
ing and registration effort.

   Plaintiff challenged the citation in municipal court but was
found guilty. She appealed to the state district court, which
affirmed her conviction.
15856            DIETRICH v. JOHN ASCUAGA’S NUGGET
  Plaintiff then filed the present action in federal district
court under 42 U.S.C. § 1983, seeking monetary damages for
two alleged violations of her First Amendment rights.2 First,
she alleges a constitutional violation stemming from her
removal from the desired petitioning and registration location
on Thursday. Second, she alleges that the traffic citation on
Saturday was in retaliation for the local newspaper article,
which publicized Thursday’s incident.

   Plaintiff brings claims against three categories of defen-
dants: (1) a private entity and private persons: Nugget and two
of its employees, Harvey and Malchow; (2) municipal enti-
ties: the City of Sparks and the Sparks Police Department; and
(3) individual police officers. Plaintiff’s claim concerning her
removal on Thursday is brought against Officer Cardella, and
her retaliation claim for the traffic citation on Saturday is
brought against Officer Potter.

   The district court held that there was no constitutional vio-
lation on either day and granted summary judgment to all
Defendants. Plaintiff timely appeals.3
  2
     She also brought several other claims but, on appeal, does not chal-
lenge the dismissal of those claims.
   3
     A second annual event in Nevada factors into this appeal: Nevada Day.
Nevada Day is a state legal holiday that celebrates the state’s admission
to the Union. Nevada Day occurs on October 31, but is “observed on the
last Friday in October.” Nev. Rev. Stat. § 236.015(1); see also
http://www.nevadaday.com/. In 2006, Nevada Day was observed on Fri-
day, October 27.
   The judgment became final no earlier than September 27, 2006, and the
notice of appeal was filed on Monday, October 30, 2006. We inquired at
argument whether the notice of appeal was untimely, but the existence of
Nevada Day removes our concern. See Fed. R. Civ. P. 6(a)(3) (“Include
the last day of the period unless it is a . . . legal holiday . . . .”); Fed. R.
Civ. P. 6(a)(4) (“As used in these rules, ‘legal holiday’ means: . . . (B) any
other day declared a holiday by . . . the state where the district court is
located.”). In a separate order filed concurrently with this opinion, we
therefore deny the post-argument motion to dismiss the appeal as
untimely.
              DIETRICH v. JOHN ASCUAGA’S NUGGET            15857
                 STANDARD OF REVIEW

   We review de novo summary judgment and may affirm on
any ground supported by the record. ACLU of Nev. v. City of
Las Vegas, 333 F.3d 1092, 1096-97 (9th Cir. 2003). “We
must determine, viewing the evidence in the light most favor-
able to the nonmoving party, whether there are any genuine
issues of material fact and whether the district court correctly
applied the relevant substantive law.” Id. at 1097.

                        DISCUSSION

   Defendants make two arguments in response to Plaintiff’s
two § 1983 claims. First, they argue that no constitutional vio-
lation occurred. Second, they argue that, even if a constitu-
tional violation occurred, Plaintiff’s claims under § 1983
nevertheless fail. The details of this latter argument vary by
Defendant. The police officers argue that they are entitled to
qualified immunity under Saucier v. Katz, 533 U.S. 194
(2001). The private parties argue that they were not acting
“under color of state law,” as required by 42 U.S.C. § 1983.
See DeGrassi v. City of Glendora, 207 F.3d 636, 647 (9th Cir.
2000) (setting forth the requirements for private party liability
under § 1983). And the municipal entities argue that they did
not have a policy or custom of violating the First Amendment.
See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978)
(setting forth the requirements for municipal liability under
§ 1983).

   Because Plaintiff brings both of her § 1983 claims against
police officers, we must first determine whether, viewing the
facts in the light most favorable to Plaintiff, a constitutional
violation occurred. Saucier, 533 U.S. at 201. If so, we then
must determine whether the claims can proceed against each
Defendant.
15858           DIETRICH v. JOHN ASCUAGA’S NUGGET
  A.       First Amendment Claim for Forced Removal on
           Thursday

      1.    Constitutional Violation

   Defendants’ removal of Plaintiff from her original location
at the Cook-Off on Thursday stands at the intersection of two
private parties’ First Amendment rights. On the one side, the
First Amendment plainly protects Plaintiff’s activities—
gathering signatures for a political petition and registering
voters. See Morse v. Frederick, 127 S. Ct. 2618, 2626 (2007)
(“Political speech, of course, is at the core of what the First
Amendment is designed to protect.” (internal quotation marks
omitted)). And there is no question that her location—a public
sidewalk—is a “quintessential public forum[ ],” where protec-
tion for freedom of speech is at its height. Burson v. Freeman,
504 U.S. 191, 196 (1992).

   On the other side, Defendant Nugget secured a permit from
the City of Sparks to hold its Cook-Off on public land. Defen-
dant Nugget argues not that the Cook-Off was a form of polit-
ical expression, but rather that Nugget wished to exercise its
First Amendment right not to speak on political issues.4 The
Supreme Court has stated:

      The essential thrust of the First Amendment is to
      prohibit improper restraints on the voluntary public
      expression of ideas; it shields the man who wants to
      speak or publish when others wish him to be quiet.
      There is necessarily, and within suitably defined
      areas, a concomitant freedom not to speak publicly,
  4
    There may be a difference, for First Amendment purposes, between sit-
uations in which the speaker conveys a political message that itself is pro-
tected by the First Amendment and situations, like this one, in which the
speaker wishes to refrain from expressing a political message. Because the
result in this case is unaffected, we need not, and do not, address that
issue.
              DIETRICH v. JOHN ASCUAGA’S NUGGET            15859
    one which serves the same ultimate end as freedom
    of speech in its affirmative aspect.

Harper & Row, Publishers, Inc. v. Nation Enters., 471 U.S.
539, 559 (1985) (internal quotation marks and an emphasis
omitted).

   [1] To resolve those competing interests, both of which the
First Amendment protects, we are guided primarily by the
Supreme Court’s decision in Hurley v. Irish-American Gay,
Lesbian & Bisexual Group of Boston, Inc., 515 U.S. 557
(1995), and our decision in Gathright v. City of Portland, 439
F.3d 573 (9th Cir.), cert. denied, 127 S. Ct. 76 (2006). As in
those cases, Plaintiff’s activities occurred in a traditional pub-
lic forum, where “the government may regulate the time,
place, and manner of the expressive activity, so long as such
restrictions are content neutral, are narrowly tailored to serve
a significant governmental interest, and leave open ample
alternatives for communication.” Burson, 504 U.S. at 197.

   In Hurley, the Supreme Court addressed the competing
interests of the Irish-American Gay, Lesbian & Bisexual
Group (“GLIB”), which wished to march in the annual South
Boston St. Patrick’s Day Parade, and the organizers of the
parade, who wished to exclude the organization from partici-
pating. The Court first noted the intrinsically expressive
nature of a parade and the “equally expressive” nature of
GLIB’s desired participation in it. Hurley, 515 U.S. at 568-70.
The Court held that the parade organizers’ choice of message
“is presumed to lie beyond the government’s power to con-
trol” and that, in the circumstances of that case, the parade
organizers could not be required to allow participation by
GLIB. Id. at 575.

    The Court’s decision hinged on the practical aspects of an
expressive parade: “[I]n the context of an expressive parade,
as with a protest march, the parade’s overall message is dis-
tilled from the individual presentations along the way, and
15860         DIETRICH v. JOHN ASCUAGA’S NUGGET
each unit’s expression is perceived by spectators as part of the
whole.” Id. at 577. In the Court’s view, there was no effective
way for the parade’s organizers to disclaim the views of GLIB
as not their own. Id. at 579-80. The Court contrasted the situa-
tion in PruneYard Shopping Center v. Robins, 447 U.S. 74
(1980), where the Court had “sustained a state law requiring
the proprietors of shopping malls to allow visitors to solicit
signatures on political petitions.” Hurley, 515 U.S. at 580.
PruneYard presented a different case because, there, the Court
had found that

    the proprietors were running “a business establish-
    ment that is open to the public to come and go as
    they please,” that the solicitations would “not likely
    be identified with those of the owner,” and that the
    proprietors could “expressly disavow any connection
    with the message by simply posting signs in the area
    where the speakers or handbillers stand.”

Hurley, 515 U.S. at 580 (quoting PruneYard, 447 U.S. at 87).

   We applied Hurley in Gathright, a case with facts similar
to those before us today. As here, the city’s code allowed a
person to obtain a permit for use of public spaces. Gathright,
439 F.3d at 575. The plaintiff, a private citizen, attended “pri-
vately sponsored, City-permitted events open to the public”
and engaged in behavior that many attendees found offensive.
See id. (for example, calling women “whores” and wearing a
T-shirt reading “Got AIDS Yet?” at an event celebrating tol-
erance of homosexuality). Pursuant to city code and police
policy, the police removed the plaintiff from permitted events
on several occasions. Id.

   We held that the actions of the police violated the plain-
tiff’s First Amendment rights. Although we expressed some
reservations, we accepted for purposes of the appeal the city’s
argument that “its policy is content neutral and that it has a
significant interest in protecting the free speech rights of peo-
              DIETRICH v. JOHN ASCUAGA’S NUGGET           15861
ple and organizations who have obtained permits to use a pub-
lic park for an event open to the public.” Id. at 577 & n.3.
Nonetheless, we held that “the policy of allowing permittees
unfettered discretion to exclude private citizens on any (or no)
basis is not narrowly tailored to the City’s legitimate interest
in protecting its permittees’ right under Hurley.” Id. at 577.
We distinguished Hurley on the ground that “there [wa]s no
risk that Gathright’s provocations could be mistaken by any-
body as part of the message of the events he protests.” Id. at
578.

   We found persuasive the reasoning of Parks v. City of
Columbus, 395 F.3d 643, 654 (6th Cir. 2005), a case with
very similar facts. Gathright, 439 F.3d at 578. Unlike in Hur-
ley, the plaintiffs in Gathright and Parks “ ‘d[id] not seek
inclusion in the speech of another group.’ ” Gathright, 439
F.3d at 578 (quoting Parks, 395 F.3d at 651). Instead, each
plaintiff was “ ‘merely another attendee’ of a permitted event
open to the public, in a public forum.” Id. (quoting Parks, 395
F.3d at 651). Because the city’s policy was not narrowly tai-
lored, we did not reach the third prong of the analysis—
whether the city’s policy left open ample alternative channels
of communication. Id. at 577.

   [2] We now turn to the facts of this case. We begin by not-
ing that the government “has a strong interest in ensuring the
public safety and order [and] in promoting the free flow of
traffic on public streets and sidewalks.” Madsen v. Women’s
Health Ctr., Inc., 512 U.S. 753, 768 (1994). If Defendants had
changed Plaintiff’s petitioning and registration location to
protect safety or the free flow of pedestrian traffic, we would
face a different question. But Defendants do not assert that
Plaintiff’s activities would cause, or did cause, any safety or
traffic concerns at her desired location. Instead, Defendants
argue only that their rights under the Special Event Permit
allowed them to exclude Plaintiff.

  [3] As in Gathright, 439 F.3d at 577 & n.3, we accept for
purposes of this appeal, without deciding, that Defendants’
15862         DIETRICH v. JOHN ASCUAGA’S NUGGET
actions on Thursday were content neutral and that protecting
the rights of permittees is a significant governmental interest.
But, again as in Gathright, we hold that Defendants’ actions
were not narrowly tailored to the government’s interest in
protecting the permittee’s rights. As in Gathright and Parks,
the permitted event was open to the public, and there is little
chance that the public would have viewed Plaintiff’s petition-
ing activities as endorsed by the Cook-Off. To the extent that
such a concern existed, Defendant Nugget easily could have
disclaimed Plaintiff’s activities with a sign or through some
other simple mechanism. The reasoning of the Supreme Court
in PruneYard applies with equal force here:

    The views expressed by [Plaintiff] in passing out
    pamphlets or seeking signatures for a petition thus
    will not likely be identified with those of the [Cook-
    Off]. . . . [A]s far as appears here [Defendant Nug-
    get] can expressly disavow any connection with the
    message [of Plaintiff] by simply posting signs in the
    area where [Plaintiff] stand[s]. Such signs, for exam-
    ple, could disclaim any sponsorship of the message
    and could explain that [Plaintiff is] communicating
    [her] own messages by virtue of [the First Amend-
    ment].

447 U.S. at 87.

   [4] Defendants’ conduct resulting in a complete exclusion
of Plaintiff on Thursday, for no reason other than the asserted
right of the permittees to exclude anyone expressing a politi-
cal message, violated the First Amendment. We therefore do
not reach the question whether ample alternative channels of
communication existed. See Gathright, 439 F.3d at 577
(“Because the City’s policy is not narrowly tailored, we do
not reach whether it leaves open ample alternative channels of
communication.”); see also United States v. Grace, 461 U.S.
171, 180 (1983) (rejecting the government’s argument that a
ban on picketing and leafletting on the sidewalk in front of the
              DIETRICH v. JOHN ASCUAGA’S NUGGET            15863
Supreme Court was permissible because “there are sufficient
alternative areas . . . , such as the streets around the Court or
the sidewalks across those streets”).

  [5] We therefore reverse the district court’s conclusion as
a matter of law that no constitutional violation occurred.

    2.   Liability of Defendants

   As noted, each Defendant argues that Plaintiff’s § 1983
claim cannot proceed, even if there was a constitutional viola-
tion. We address below those arguments for the three types of
defendants in this case.

   [6] Officer Cardella argues that he is protected by qualified
immunity. Qualified immunity applies if the constitutional
right was “clearly established” so that “it would be clear to a
reasonable officer that his conduct was unlawful in the situa-
tion he confronted.” Saucier, 533 U.S. at 202. Because the
district court held that no constitutional violation occurred, it
did not reach the question whether Officer Cardella was pro-
tected by qualified immunity. We have held that a First
Amendment violation did occur. Therefore, we reverse the
summary judgment in favor of Defendant Cardella and
remand for the district court to determine, in the first instance,
whether he is protected by qualified immunity.

   [7] The private parties argue that they were not acting
“under color of state law,” a requirement for liability under
§ 1983. Collins v. Womancare, 878 F.2d 1145, 1148 (9th Cir.
1989). “Under § 1983, a claim may lie against a private party
who ‘is a willful participant in joint action with the State or
its agents. Private persons, jointly engaged with state officials
in the challenged action, are acting “under color” of law for
purposes of § 1983 actions.’ ” DeGrassi, 207 F.3d at 647
(quoting Dennis v. Sparks, 449 U.S. 24, 27-28 (1980)). “How-
ever, a bare allegation of such joint action will not overcome
a motion to dismiss; the plaintiff must allege facts tending to
15864         DIETRICH v. JOHN ASCUAGA’S NUGGET
show that [Defendants] acted under color of state law or
authority.” DeGrassi, 207 F.3d at 647 (internal quotation
marks omitted).

   [8] Here, Plaintiff’s bare allegation that “[t]he defendants
acted in concert in . . . removing [P]laintiff and other
[p]etition gatherers from the public sidewalk” is insufficient
to establish joint action. There is no evidence that Defendants
Nugget, Harvey, and Malchow did anything more than sum-
mon police. “[M]erely complaining to the police does not
convert a private party into a state actor.” Collins, 878 F.2d
at 1155. We therefore affirm the summary judgment in favor
of Defendants Nugget, Harvey, and Malchow.

   [9] The municipal entities argue that they are not liable
because there is no municipal policy or custom of excluding
persons from permitted events on public land. Under Monell,
§ 1983 claims may be brought against municipalities only if
a plaintiff demonstrates injury resulting from “execution of a
government’s policy or custom, whether made by its lawmak-
ers or by those whose edicts or acts may fairly be said to rep-
resent official policy.” 436 U.S. at 694. There is no
respondeat superior liability. Id. at 691. We have stated

    four conditions that must be satisfied in order to
    establish municipal liability for failing to act to pre-
    serve constitutional rights: (1) that the plaintiff pos-
    sessed a constitutional right of which he was
    deprived; (2) that the municipality had a policy; (3)
    that this policy amounts to deliberate indifference to
    the plaintiff’s constitutional right; and (4) that the
    policy is the moving force behind the constitutional
    violation.

Van Ort v. Estate of Stanewich, 92 F.3d 831, 835 (9th Cir.
1996) (internal quotation marks omitted).

 [10] Plaintiff does not point to any portion of the Sparks
Municipal Code that prohibits or restricts a person’s exercise
              DIETRICH v. JOHN ASCUAGA’S NUGGET           15865
of his or her First Amendment rights as a matter of city pol-
icy. The actions of Officer Cardella on one day, without more,
cannot establish a custom, policy, practice, or procedure.
Defendants submitted an affidavit from the Chief of Police
that the Sparks Police Department had no such custom, pol-
icy, practice, or procedure to exclude private citizens exercis-
ing their First Amendment rights from specially permitted
areas, and Plaintiff failed to rebut that evidence. We therefore
affirm the summary judgment in favor of Defendants City of
Sparks and Sparks Police Department.

  B.   First Amendment Retaliation Claim for the Saturday
       Traffic Citation

   [11] Plaintiff’s second claim for a violation of her First
Amendment rights concerns the traffic citation that she
received on Saturday from Officer Potter. She argues that she
was cited in retaliation for exercising her First Amendment
rights. Specifically, she contends that the publication of the
newspaper article on Friday evening led to her traffic citation
on Saturday.

       To demonstrate retaliation in violation of the First
    Amendment, [Plaintiff] must ultimately prove first
    that [Defendants] took action that would chill or
    silence a person of ordinary firmness from future
    First Amendment activities. . . . The second require-
    ment is [that] . . . [Plaintiff] must ultimately prove
    that [Defendants’] desire to cause the chilling effect
    was a but-for cause of [Defendants’] action.

Skoog v. County of Clackamas, 469 F.3d 1221, 1231-32 (9th
Cir. 2006) (internal quotation marks and footnote omitted).

   [12] Plaintiff cannot establish causation. Her only theory is
that Defendants read the newspaper article and cited her
because of it (and not because she drove past a police barri-
cade with a “road closed” sign on it). But there is no evidence
15866           DIETRICH v. JOHN ASCUAGA’S NUGGET
that Defendants read the newspaper article. Plaintiff did not
testify at her deposition that any of the Defendants mentioned
it during the incident. She did not depose Defendants to ask
them whether they had read the article, let alone whether they
cited her because of it.

   [13] Furthermore, Defendant Potter plainly had probable
cause to cite Plaintiff: She does not dispute that she drove past
the police barricade. Although she challenged the citation in
municipal court, that court convicted her and the appellate
court upheld the conviction. In Hartman v. Moore, 547 U.S.
250, 265-66 (2006), the Supreme Court held that, when a
plaintiff claims prosecution in retaliation for an exercise of a
First Amendment right, the plaintiff must plead and prove that
the defendant lacked probable cause. In Skoog, we limited
Hartman to cases involving “retaliatory prosecution claims”;
failure to plead and prove probable cause is therefore not dis-
positive with regard to “ ‘ordinary’ retaliation claim[s].”
Skoog, 469 F.3d at 1234.5 This is not a retaliatory prosecution
claim. Under Skoog, then, the fact that Defendants had proba-
ble cause is not dispositive. But it undoubtedly “ha[s] high
probative force.” Hartman, 547 U.S. at 265.

   In Skoog, we held that the retaliatory First Amendment
claim survived summary judgment when there was barely
enough evidence to conclude that there was probable cause,
while there was strong evidence of a retaliatory motive. See
469 F.3d at 1231 (holding that, “[a]lthough it is a close ques-
tion, we conclude that” sufficient evidence existed to support
a finding of probable cause); id. at 1225-26 (recounting the
strong circumstantial evidence of retaliatory motive). Espe-
  5
    We have acknowledged that a majority of circuits that had considered
the issue had declined to limit Hartman in that manner. Skoog, 469 F.3d
at 1232 & n.31; see also Beck v. City of Upland, 527 F.3d 853, 864 (9th
Cir. 2008) (expanding the reach of Hartman to certain Fourth Amendment
cases because we saw “no reason to limit Hartman’s probable cause
requirement solely to First Amendment retaliatory arrest and prosecution
cases”).
              DIETRICH v. JOHN ASCUAGA’S NUGGET          15867
cially given the importance of “protecting government offi-
cials from the disruption caused by unfounded claims,” id. at
1232, this case—which has very strong evidence of probable
cause and very weak evidence of a retaliatory motive—falls
outside the reach of Skoog. Importantly, if it did not, then
nearly every retaliatory First Amendment claim would sur-
vive summary judgment. There is almost always a weak infer-
ence of retaliation whenever a plaintiff and a defendant have
had previous negative interactions; holding that this case sur-
vives summary judgment would provide almost no “protect-
[ion for] government officials from the disruption caused by
unfounded claims.” Id.

   [14] We conclude that no reasonable juror could find from
the undisputed facts that Defendants acted in retaliation for
Plaintiff’s First Amendment activities when Officer Potter
gave her a traffic citation. We therefore affirm the district
court’s summary judgment to all Defendants on this claim.

                       CONCLUSION

   We reverse summary judgment in favor of Defendant Car-
della concerning his coerced removal of Plaintiff to an alter-
native location on Thursday, August 29, 2002. We remand
that claim for the district court to determine, in the first
instance, whether Defendant Cardella is protected by qualified
immunity or whether, instead, factual issues remain for trial.
We affirm summary judgment in favor of all other Defen-
dants.

  AFFIRMED in part; REVERSED in part and
REMANDED. All Defendants, except for Cardella, shall be
awarded costs on appeal. On the claim against Cardella, the
parties shall bear their own costs on appeal.